DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the inert gas atmosphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the hydrogen atmosphere" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108545699. 
Regarding claims 1, 3, 4 and 11 CN’5699 discloses a method to produce sodium borohydride NaBH4 (i.e. sodium tetrahydridoborate) by providing anhydrous sodium tetraborate (Para [0012]-[0017]) and ball milling said anhydrous sodium tetraborate (Para [0018]) in the presence of a reducing agent comprising one or more of magnesium, magnesium hydride, magnesium silicide  (Para [0024]) under a hydrogen gas atmosphere (Para [0033]), at room temperature during 1 to 20 hours (Para [0059]). The reference also teaches that the reducing agent can also comprise aluminum (Para [0024]). 
Regarding claims 7 and 16, the hydridoborate of CN’5699 is a hydroborate NaBH4. 
Regarding claims 2, 5, 6 CN’5699 also discloses, see the same passages and claim 10, a method for the production of sodium borohydride NaBH4 (i.e. sodium tetrahydridoborate) by providing sodium tetraborate decahydrate or sodium tetraborate pentahydrate (Para [0012]-[0017]) and ball milling said hydrated sodium tetraborate (Para [0018]) in the presence of a reducing agent comprising one or more of magnesium, magnesium hydride, magnesium silicide (Para [0024]) under an argon gas 
Regarding claims 15 and 20, the CN’5699 reference teaches using an atmosphere of inert gas or hydrogen (Para [0024]). However, the reference does not teach formation of oxygen or water in the reactions (See Paras [0014]-[0017]). Therefore, one skilled in the art would envisage that the values of O2 and H2O are negligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108545699.
Regarding claims 12-14, the reference teaches milling under a hydrogen gas atmosphere (Para [0033]), at room temperature during 1 to 20 hours (Para [0059]). The reference also teaches that the reducing agent can also comprise aluminum (Para [0024]).
Overlapping ranges are considered prima facie case of obviousness (MPEP §2144.05I).


Allowable Subject Matter
Claims 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 17, there is no teaching or suggestion from the prior art to make metal tetrahydridoborate salts with magnesium or magnesium alloys of Class 1A, 1B, 2, 3 or 6. 
Regarding claims 9, 10, 18 and 19, there is no teaching or suggestion from the prior art to make metal tetrahydridoborate salts with magnesium alloys that have some aluminum.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736